Citation Nr: 1417691	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-05 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to restoration of nonservice-connected improved death pension benefits, effective March 29, 2010.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to May 1952.  He died on June [redacted], 2005.  His surviving spouse is the appellant in this case.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision of the United States Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.

The Board acknowledges that issue on appeal was initially construed as an original claim for death pension benefits.  Notably, however, the record reflects that such benefits were previously granted, effective July 1, 2005, and then discontinued, effective April 1, 2007, on the basis that the appellant's annualized countable income exceeded the applicable maximum annual pension rate.  Thereafter, the appellant reapplied for death pension benefits, which were denied in the September 2010 decision that triggered this appeal.  Notably, that adverse determination was predicated on a specific finding that the appellant's annualized countable income continued to exceed her maximum annual pension limit, effective March 29, 2010.  Accordingly, the Board finds that the above-captioned issue is most appropriately characterized as reflected on the title page of this decision.  

As a final introductory matter, the Board recognizes that the discontinuation of the appellant's initial death pension award resulted in an overpayment of VA benefits.  Notably, however, the appellant has since applied for, and received, a waiver of indebtedness.  See October 14, 2008, Decision (granting waiver of death pension overpayment).  As such, the Board considers that particular controversy to be resolved and, thus, outside the scope of its appellate jurisdiction.  


FINDING OF FACT

Effective March 29, 2010, the appellant's annualized countable income exceeded the maximum annual pension rate for a surviving spouse with no dependents.



CONCLUSION OF LAW

Entitlement to a restoration of death pension benefits, effective March 29, 2010, is unwarranted.  38 U.S.C.A. §§ 101, 103, 1503, 1521, 1541, 5110 (West 2002); 38 C.F.R. §§ 3.1(j), 3.3, 3.5, 3.23, 3.50, 3.271, 3.272, 3.400, 3.1000 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The appellant in this case has been duly notified of the specific requirements for establishing and maintaining VA death pension benefits.  See December 2005, September 2008, September 2010 Notification Letters.  In particular, she has been informed of the annualized countable income restrictions controlling the payment of such benefits.  Id.  The appellant also has been afforded a February 2012 Statement of the Case, which has set forth the manner in which such income is calculated.  

The Board finds that any defect in the timing of the aforementioned notice is tantamount to harmless error.  That is because the appellant has demonstrated actual knowledge of the relevant notice provisions by submitting Improved Pension Eligibility Verification Reports, Medical Expense Reports, and other pertinent evidence and argument.  

The record also shows that the agency of original jurisdiction has undertaken reasonable efforts to assist the appellant by obtaining all relevant documentation  that she has identified in connection with her claim.  Similarly, reasonable efforts have been undertaken to honor the appellant's request for a Board hearing up until the receipt of her written statement explicitly withdrawing that request.  See March 2012 Correspondence.  
Notably, the appellant has neither alleged nor demonstrated any violation of due process in this case.  Therefore, the Board is satisfied that further evidentiary development would serve no useful purpose and that appellate review may now proceed.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Merits of the Appeal

The appellant seeks to restore entitlement to VA death pension benefits.  Such benefits are payable to a surviving spouse of a deceased veteran with qualifying wartime service who meets legally prescribed net worth and annual income limitations.  38 C.F.R. § 3.23 (2013). 38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2013). See 38 U.S.C.A. § 1541  (West 2002 & Supp. 2013); 38 C.F.R. § 3.23 (2013).  

In this case, it is undisputed that the appellant is the surviving spouse of a deceased Veteran with qualifying wartime service and that she meets the net worth requirements set forth in 38 C.F.R. § 3.274.  As such, her appeal turns on whether she has annualized countable income in excess of the applicable annual pension rate specified in 38 C.F.R. § 3.23.  

In determining annualized countable income for death pension purposes, all payments of any kind and from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272 (2013).  

Of particular relevance in the instant case, Social Security Administration payments, and all other earnings not expressly excluded under 38 C.F.R. § 3.272, are to be included as annualized countable income for death pension purposes.  Conversely, medical expenses exceeding five percent of the applicable annual pension rate are excludable, but only to the extent that they are paid and unreimbursed.  38 C.F.R. § 3.272(g)(1)(iii).  Moreover, VA can only consider such expenses to be ongoing, and therefore deductible, if they are reasonably predictable in nature.  Id.  

The annual rates of death pension benefits are published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2013).  These rates are adjusted from year to year.  Such adjustments occur at the same percentage as the annual cost-of-living increases for Social Security Administration payments.  See 38 C.F.R. § 3.27 (2013).  

For the specific period implicated in this appeal, the annual rate of death pension benefits for a surviving spouse without dependent children was $7,933.00.  See Improved Death Pension Rate Table, effective December 1, 2009.  During this period, the appellant's annualized countable income from the Social Security Administration totaled $8,940.00.  See March 29, 2010, and November 18, 2010, Eligibility Verification Reports.  It follows that, as the appellant's applicable annual rate of death pension was lower than her annualized countable income, she did not qualify for death pension benefits under 38 U.S.C.A. § 1541 and 38 C.F.R. § 3.23.

The appellant does not dispute that her annualized countable income from the Social Security Administration exceeded the legal limit for death pension entitlement throughout the relevant appeal period.  Nevertheless, she argues, in essence, that her adjusted net income was significantly lower than the prescribed limit when offset by her medical and household expenses during that period.  See March 2012 Substantive Appeal.

In this regard, the Board recognizes that paid, unreimbursed medical expenses may be excluded from a surviving spouse's annualized countable income, but only if they exceed five percent of the maximum annual rate of death pension and are ongoing and reasonably predictable.  38 C.F.R. § 3.272(g).  That is not the situation here.  To contrary, by the appellant's own admission, her paid, unreimbursed medical expenses totaled $382.74 for the annualized period on appeal.  See May 2010 Medical Expense Report.  That is less than five percent of the applicable maximum rate of death pension ($396.00) for the corresponding period.  

The Board acknowledges that, in a subsequent (November 2010) Medical Expense Report, the appellant alleged a $38.00-per-month payment to an undisclosed pharmacy.  However, she did not indicate whether this payment was in addition to the medical expenses she had previously reported.  Nor did the appellant provide any details regarding the purpose or duration of this payment.  As such, the Board is unable to conclude that it was a reasonably predictable, ongoing medical payment and, thus, deductible from her annualized countable income in accordance with 38 C.F.R. § 3.272(g).

Turning to the appellant's reported household expenses, the Board acknowledges that she has provided receipts for monthly rent, food, house cleaning and miscellaneous home supply costs, as well as personal loan repayments.  See March 2012 Evidentiary Submission.  However, none of these receipts pertain to expenses that are deductible under the applicable regulatory provisions.  38 C.F.R. § 3.272.  Therefore, while the Board does not dispute the appellant's accounting of her household expenditures, it is nevertheless without discretion to exclude them from her annualized countable income for purposes of computing her death pension eligibility.

Tellingly, the appellant has not submitted any additional evidence of unreimbursed medical expenses, or other qualifying exclusions, from her annualized countable income.  See 38 C.F.R. §§ 3.271, 3.272.  Therefore, the Board finds that she has not met the income restrictions required to prevail in her claim for restoration of her previously rescinded death pension benefits.  Accordingly, while the appellant is free to reapply for such benefits in the future if her annualized countable income changes, the Board finds that, based upon the income data currently of record, her appeal must be denied.


ORDER

Entitlement to restoration of nonservice-connected improved death pension benefits, effective March 29, 2010, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


